Case 2:20-mj-30026-DUTY ECF No.1 filed 01/21/20 PagelD.1 Page 1of12

 

AUSA: | Jessica V. Currie Telephone: (313) 226-9100
AQ 91 (Rey. L/L) Criminal Complaint Special Agent: Ted A. Crews Telephone: (313) 202-3400
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America

v. Case: 2:20-mj-30026
Gabriel Alig Scott Judge: Unassigned,
Filed: 01-21-2020
CMP: USA v SCOTT (MAW)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of January 21, 2020 in the county of Washtenaw in the
Eastern District of Michigan , the defendant(s) violated:
Cade Section Offense Description
18 USC § 922(2\(1) Felon in possession of a firearm

This criminal complaint is based on these facts:
see attached affidavit.

—

s

Continued on the attached sheet. , | ao \' - C

 

ne.
Complainant's signature

Ted A. Crews, Special Agent (ATF)
Printed name and title

Sworn to before me and signed in my presence. uf ( Iti
fA A

Date: JAN 2 1 2020 Judge 's signature

City and state:_Detroit, Michigan Hon, Elizabeth A. Stafford, United States Magistrate Judge
Printed name and title

[2
Case 2:20-mj-30026-DUTY ECF No.1 filed 01/21/20 PagelD.2 Page 2 of 12

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Special Agent Ted A. Crews, being first duly sworn, hereby depose
and state as follows:

I. INTRODUCTION

1. Iam a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF) and have been for over 19 years.
Previously, I worked as a Criminal Investigator with the Bureau of
Indian Affairs (BIA). During my time as a Federal Criminal Investigator,
[ have participated in numerous investigations that resulted in the
execution of federal search and arrest warrants.

Z. The information below is provided for the limited purpose of
establishing probable cause and does not contain all information known
to law enforcement related to this investigation.

Il. SUMMARY OF THE INVESTIGATION

3. Iam investigating Gabriel Aliq SCOTT (DOB: XX/XX/1998)
for being a felon in possession of a firearm, in violation of 18 U.S.C.
§ 922(g)(1).

4. [| queried SCOTT in NCIC and learned that he was convicted

of two counts of felony firearms and two counts of carrying a concealed
Case 2:20-mj-30026-DUTY ECF No.1 filed 01/21/20 PagelD.3 Page 3 of 12

weapon m 2016. It appears that he was sentenced to two years’
imprisonment. He was discharged on or about May 16, 2018.

5. SCOTT’s Snapchat records were obtained through a state
search warrant.

6. On February 16, 2019, a video posted te SCOTT’s Snapchat

account shows SCOTT with a black colored pistol in his hand.

 

7. On or about February 22, 2019, the below image showing a

rifle with a collapsing stock was posted on SCOTT’s Snapchat account.

 
Case 2:20-mj-30026-DUTY ECF No.1 filed 01/21/20 PagelD.4 Page 4 of12

8. On February 238, 2019, an image was posted on SCOTT’s

Snapchat account that appears to be SCOTT with multiple pistols.

 

9. On or about June 26, 2019, an image was posted to SCOTT’s
Snapchat account that shows firearms on a bed. A black rifle with an
affixed scope and a black handgun are circled in red. There are also other
handguns and magazines. Many magazines appear loaded and the

plastic bag appears to contain ammunition.

 
Case 2:20-mj-30026-DUTY ECF No.1 filed 01/21/20 PagelD.5 Page 5of12

10. On the evening of September 6, 2019, the Ypsilanti Police
Department (YPD) responded to a shooting at or near 1427 LeForge
Road, Apartment 126, in Ypsilanti, Michigan (PRIOR RESIDENCE),
where SCOTT was then residing.

11. According to YPD, two subjects met with SCOTT at the
PRIOR RESIDENCE, shots were fired, and the two subjects fled on foot.
When YPD arrived at the PRIOR RESIDENCE, SCOTT was gone. At
least one of the two subjects was treated for a gunshot wound at a local
hospital shortly after the shooting.

12. YPD’s investigation identified SCOTT as the shooter. YPD
searched the PRIOR RESIDENCE and seized spent casings, loaded
magazines, ammunition, cocaine, and suspected marijuana.

13. No firearms were located in the PRIOR RESIDENCE, but
cases for two Glock pistols and a wooden rifle stock were recovered.

14. On September 7, 2019, SCOTT contacted YPD Detective
Jessica Lowry by phone and told her that two armed subjects came to his
apartment to sell gift cards and assaulted him. SCOTT said that he shot
at them in self-defense. SCOTT was reluctant to say more but said he

would contact Detective Lowry again.
Case 2:20-mj-30026-DUTY ECF No.1 filed 01/21/20 PagelD.6 Page 6 of 12

15. On September 9, 2019, SCOTT called Detective Lowry and
again admitted that he shot at the subjects. He would not provide
additional information about what was found in the PRIOR RESIDENCE
or the firearm used.

16. As a result of the shooting, SCOTT stopped living at the
PRIOR RESIDENCE and his exact whereabouts became unknown.

17. A cellular telephone, believed to be SCOTT’s, was recovered
in the hallway outside the PRIOR RESIDENCE after the shooting and
downloaded by YDP pursuant to a state search warrant. The download
revealed multiple images and videos clips of SCOTT with firearms on the
following dates.

18. March 21, 2019: SCOTT is shown with a wooden stock AK-47.
The butt stock is missing and it has a pistol grip. The missing butt stock

is similar in appearance to the one seized by YPD from the PRIOR

RESIDENCE.

 
Case 2:20-mj-30026-DUTY ECF No.1 filed 01/21/20 PagelD.7 Page 7 of 12

19. May 31, 2019: SCOTT is shown with a foldable pistol, which
he identified as a “Kel-Tec,” equipped with a drum style magazine. This

magazine appears similar to the one seized by YPD from the PRIOR

RESIDENCE.

 

20. July 5, 2019: A Glock pistol case is shown with two firearms

and pistol magazines. The case is similar to those seized from the PRIOR

RESIDENCE.

 
Case 2:20-mj-30026-DUTY ECF No.1 filed 01/21/20 PagelD.8 Page 8 of 12

21. In late December 2019 and early January 2020, SCOTT
released a rap video titled “Knucklehead Pt. 2” that indicated he may be
back in the Ypsilanti area.

22. Onor about January 4, 2020, SCOTT posted an image on his
Instagram page of an extended magazine manufactured by Elite Tactical

Systems. This magazine is very similar to those seized from the PRIOR

RESIDENCE.

 

Hi oO <

23. On or about January 7, 2020, Deputy Traskos advised me
that SCOTT had recently posted several images on Instagram. From
those images, Deputy Traskos identified the Villas as an apartment
complex where SCOTT might be living. The leasing office provided

Deputy Traskos with a copy of a Lease Modification Agreement
Case 2:20-mj-30026-DUTY ECF No.1 filed 01/21/20 PagelD.9 Page 9of12

associated with 2881 Bynan Drive, Apartment 307, Ypsilanti, Michigan
(SUBJECT RESIDENCE) signed by SCOTT’s mother on January 2, 2020
and valid through August 9, 2020.

24. On January 7, 2020, at about 3:30 p.m., while conducting
surveillance, | saw SCOTT exit the building where the SUBJECT
RESIDENCE is located carrying a puppy. SCOTT placed the puppy ina
silver Cadillac sedan with Michigan plate number 40 D 413, got into the
driver's seat, and drove out of the complex.

25. On January 9, 2020, at about 12:32 p.m., the same Cadillac
arrived and parked in the first parking space in front of the building of
the SUBJECT RESIDENCE. No one exited from the vehicle. At about
12:37 p.m., two subjects approached the Cadillac on foot. One was a
young black male with mid-length braided hair; he got into the front
passenger seat. The other was also black and may have been female; that
subject approached the driver’s side window, appeared to lean into the
vehicle momentarily, and then entered the building of the SUBJECT
RESIDENCE.

26. <A short time later, that subject exited the building and

appeared to get into the rear driver’s side seat of the Cadillac.
Case 2:20-mj-30026-DUTY ECF No.1 filed 01/21/20 PagelD.10 Page 10 of 12

Approximately one to two minutes later, the black male got out of the
front passenger seat of the Cadillac and got into the driver’s seat of a
small red or maroon Nissan. The other subject appeared to exit the back
seat of the Cadillac, but it is unclear where that subject went. The Nissan
and Cadillac exited the complex. As the Cadillac turned south out of the
complex, I could see that SCOTT was the driver.

27. Later that afternoon, the Cadillac returned and parked in the
parking lot of the building of the SUBJECT RESIDENCE. I saw SCOTT
exit the Cadillac with a toddler. Both SCOTT and the child carried plastic
grocery bags into the building.

28. On January 13, 2020, SCOTT posted several images of

himself to Instagram, two of which show him in possession of a handgun.

  
Case 2:20-mj-30026-DUTY ECF No.1 filed 01/21/20 PagelD.11 Page 11 of 12

29. OnJanuary 21, 2020, a federal search warrant was executed
at the SUBJECT RESIDENCE, which SCOTT was occupying at the time,
and the following items, among others, were seized: a Remington, model
870, 12-guage shotgun; a Smith & Wesson, model SD9 VE, 9mm pistol,
packaged marijuana; a digital scale; and over $6,000 in U.S. currency.

30. ATF Special Agent Michael Bolf, who was present for the
search warrant, examined the firearms and determined that both were
manufactured outside of Michigan and thus had traveled in and affected

interstate commerce.

[Space left intentionally blank.]

10
Case 2:20-mj-30026-DUTY ECF No.1 filed 01/21/20 PagelD.12 Page 12 of 12

Ill. CONCLUSION
31. For these reasons, probable cause exists to believe that
SCOTT, a convicted felon, did knowingly and intentionally possess a

firearm that traveled in and affected interstate commerce, in violation of

ones submitted,
es :

. i
, | . 2 VoD — a

Ted A. Crews, Special Agent
Bureau of Alcohol, Tobacco,
Firearms and Explosives

18 U.S.C. § 922(g)(1).

 

Sworn to and subscribed before me and
signed in my presence.

aki Mil

HON! EVIZABETH A. STAFFORD
UNITED STATES MAGISTRATE JUDGE

Date: JAN 2 1 2009

i]
